Citation Nr: 9923373	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the May 13, 1977, rating decision of the agency 
of original jurisdiction, which granted service connection 
for a scar at the right anterior base of the neck and then 
assigned a noncompensable evaluation, contained clear and 
unmistakable error.

2.  Entitlement to an increased evaluation for a scar at the 
right anterior base of the neck, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for pulmonary 
sarcoidosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
May 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In May 1977, the veteran was granted service connection 
for a scar on the base of the veteran's neck.  A 
noncompensable evaluation was assigned.

3.  The veteran was notified of the May 1977 decision but he 
did not appeal.  Thus, that decision became final.

4.  Twenty years later, the veteran claimed that the RO 
committed clear and unmistakable error when it accepted an 
incomplete medical examination of the neck scar.



CONCLUSIONS OF LAW

1.  The May 13, 1977, rating decision denying a compensable 
evaluation for a scar of the right anterior base of the neck 
did not contain clear and unmistakable error, and a reversal 
is not warranted.  38 C.F.R. § 3.105 (1977).

2.  The criteria for an evaluation in excess of 10 percent 
for a scar of the right anterior base of the neck have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7804 (1998).

3.  The criteria for an evaluation in excess of 30 percent 
for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6846 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

During the veteran's service, circa 1972, it was noted that 
he had markedly enlarged hilar mediastinal nodes.  After 
discovering and observing the progression/regression of the 
nodes, a scalene node biopsy on the right side of the neck 
was accomplished.  SF 518, Operation Report, September 14, 
1973.  Upon completion of the biopsy, a diagnosis of 
sarcoidosis was given.  Three years later, the veteran was 
released from active duty and he applied for VA benefits.  

Following his application for benefits, he underwent a 
General Medical Examination.  The veteran's neck was examined 
and the examiner wrote:

There is a scar at the right anterior 
base of neck; old, well healed; residuals 
of site of biopsy for sarcoidosis.

The full examination results, along with the veteran's 
service medical records, were reviewed by the RO and service 
connection was granted for pulmonary sarcoidosis and a scar 
on the right anterior base of the neck.  VA Form 21-6796, 
Rating Decision, May 13, 1977.  A noncompensable evaluation 
for the scar was assigned.  The veteran was notified of this 
decision but did not appeal, and thus, that decision became 
final.

Twenty years later the veteran filed a claim with the RO.  
See VA Form 21-4138, Statement in Support of Claim, November 
22, 1997.  In his claim, the veteran contended that the RO 
committed clear and unmistakable error when it rated his scar 
noncompensably.  Specifically, he stated that when rating the 
scar the RO depended on an examination that was inadequate 
and did not follow the rating criteria found at 38 C.F.R. 
§ 4.48.  He claimed that the doctor who examined him in 1977 
should have measured the length, width, and depth of the 
scar, and that if he had done so, he would have received a 
higher disability rating.  The RO denied his clear and 
unmistakable error claim, and he has appealed to the Board 
for review.

A clear and unmistakable error claim is a collateral attack 
on a final regional office decision.  Smith (William) v. 
Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  Clear and 
unmistakable error is a very specific and unique type of 
error.  It is the kind of legal or factual error that demands 
the conclusion that the result of the decision would have 
been greatly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See Russell 
v. Principi, 3 Vet. App. 310 (1992).  

Simply to claim clear and unmistakable error on the basis 
that previous adjudications had improperly weighted and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Also, broad 
allegations of failure to follow regulations or any other 
non-specific claim of error does not classify as clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993), motion for 
review en banc denied Feb. 3, 1994 (per curium).  If a 
veteran raises clear and unmistakable error, there must be 
some degree of specificity as to what the alleged error is 
and, that if true, would be clear and unmistakable error on 
its face, with persuasive reasons given as to why the result 
would have been manifestly different but for the alleged 
error.  Id., Scott v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighted or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

The veteran argues that because the original examination was 
not very detailed, the resulting diagnosis was flawed.  The 
veteran does not contend that all of the evidence was not 
before the adjudicator, or that the RO incorrectly applied 
statutory regulations or provisions.  He merely expresses 
disagreement with how the VA physician, and then the RO, 
evaluated the facts before it.  In accordance with Russell v. 
Principi, 3 Vet. App. 310 (1992), Newman v. Brown, 5 Vet. 
App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 40 (1993), the 
Board finds that no valid claim of error as to this claim has 
been raised, and the claim is denied.

To further illustrate the point, the Court, in Caffrey v. 
Brown, 6 Vet. App. 377, at 383 and 384 (1994), stated the 
following:
 
. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id, evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.
 
While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that- 
incomplete.  It allows for further development of facts and 
law to advance the veteran's claim.  "New or recently 
developed facts or changes in the law subsequent to the 
original adjudication may provide grounds for reopening a 
case or for a de novo review but they do not provide a basis 
for revising a finally decided case."  Id. at 313.  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in the present case where the cause of the record's 
incompleteness is the VA's breach of the duty to assist the 
veteran in providing a thorough and accurate medical 
examination.  In short, the VA's breach of the duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error because such a breach creates only an incomplete rather 
than an incorrect record.  As unjust as this finding may 
appear, it is dictated by the law by which the Board is 
bound.  Thus, the veteran's claim is denied.

II.  Increased Evaluation

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).


A.  Scar on the Neck

Along with his clear and unmistakable error claim, the 
veteran also submitted a claim for an increased evaluation 
for the scar on his neck.  An examination was conducted and 
the following results were recorded:

	. . . Skin - there was a 6.5 cm 
transversely oriented scar in the right 
supraclavicular area.  This is the 
residual scar from the biopsy done in 
1973.  The scar was well healed and 
nontender.  There was no evidence of any 
inflammatory reaction along its locus.  
There were no excoriations.

....

Residual well-healed lymph node biopsy 
scar in right clavicular area with no 
objective clinical findings but some 
subjective complaints.

Pulmonary Report, January 28, 1998.

Along with the examination, colour Polaroid photographs were 
submitted to the RO for review.  Based on the evidence before 
it, the RO concluded that an increased evaluation was in 
order, and a 10 percent disability rating was assigned.  VA 
Form 21-6796, Rating Decision, May 7, 1998.  The veteran has 
appealed that decision averring that this disability should 
be rated higher.

Scars will be rated on limitation of function of the part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  
Where there are disfiguring scars of the head, face, or neck, 
resulting in complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement, a 50 percent evaluation will be assigned.  
Where the disfiguring scars of the head, face, or neck or 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, a 30 percent 
evaluation will be assigned.  Where the scars are moderate 
and disfiguring, a 10 percent evaluation will be assigned.  
Where the scars are slight, a zero percent evaluation will be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
When, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, and the 10 percent 
rating may be increased to 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1998).  A compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration, that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. Part 
4, Diagnostic Codes 7803, 7804, and 7805 (1998).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The veteran has 
complained that the neck scar itches and tender.  Yet, upon 
examination, clinical findings indicative of a more severe 
condition have not been found.  In examining the accompanying 
pictures, the scar is not markedly disfiguring - in fact, it 
is barely recognizable in the photographs.  When examined in 
the pictures, the scar, while perceptible, can be perceived 
as an aging wrinkle or fold in the skin.  Therefore, it is 
the conclusion of the Board that evidence supporting an 
evaluation in excess of 10 percent has not been presented, 
and the veteran's claim is denied.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1997) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

B.  Sarcoidosis

The veteran has been service-connected for sarcoidosis since 
his discharge from service in 1977.  "Sarcoidosis is a 
chronic, progressive, systemic granulomatous reticulosis of 
unknown etiology, involving almost any organ or tissue, 
including the skin, lungs, lymph nodes, liver, spleen, eyes, 
and small bones of the hands and feet. DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1484 (28th ed. 1994) [hereinafter 
Dorland's]."  Carbino v. Gober, 10 Vet. App. 507 (1997).  
The veteran's sarcoidosis originally affected his lungs and 
it was rated 10 percent disabling.  

In 1997, the veteran submitted a request for an increased 
evaluation for this condition.  After undergoing a pulmonary 
function test, the veteran was found to have mild obstructive 
pulmonary impairment.  See Pulmonary Function Test, January 
28, 1998.  The results of that test are listed below:

Pulmonary 
Function 
Test
FVC 
(Percentage 
of 
Predicted)
Type of 
Impairment 
FEV1  
(Percentage 
of 
Predicted)
Type of 
Impairment
FVC/FEV1
Type of 
Impairment

101
79
77
Mild

When questioned concerning the symptoms that he was 
experiencing, the veteran stated that he coughed "all the 
time", he became tired easily, and he was out of breath many 
times during the day.  Pulmonary Report, January 28, 1998.  
The actual physical examination produced the following 
results:

	. . . Respiratory system - during 
examination the patient was coughing.  
The coughing was nonproductive.  
Breathing was with diaphragmatic muscle 
action.  There was no delay in the 
expiratory phase of respiration.  The 
chest was symmetrical.  On percussion the 
lungs were resonant.  On palpation, 
normal tactile fremitus was noted 
throughout.  On auscultation there were 
inspiratory moist crackles over the right 
lung base.  None were audible over the 
left lung field.  Sibilant rales were 
audible.  There were no rhonchi. . . .

A diagnosis of symptomatic pulmonary sarcoidosis was given.  
Following that examination, the veteran was awarded a 30 
percent evaluation from which he appealed to the Board for 
review.

The veteran's condition has most recently been rated pursuant 
to the diagnostic criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 6846 (1998).  This code provides criteria for 
rating sarcoidosis with pulmonary involvement.  A zero 
percent rating is to be assigned for sarcoidosis with chronic 
hilar adenopathy or stable lung infiltrates without symptoms 
or physiologic impairment.  A 30 percent rating is assigned 
for pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  Where there is pulmonary involvement with 
persistent symptoms requiring high dose (therapeutic) 
corticosteroids for control, a 60 percent evaluation will be 
assigned.  A 100 percent disability rating will be awarded 
where there is cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.  
Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis [38 C.F.R. Part 4, Diagnostic Code 6600 
(1998)], and extra-pulmonary involvement may be rated under 
the specific body system involved.

Per 38 C.F.R. Part 4, Diagnostic Code 6600 (1998), bronchitis 
will be evaluated as follows:

FEV-1 less than 40-percent predicted, or; 
the ration of Forced Expiratory Volume is 
one second to Forced Vital Capacity (Fev-
1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent 
predicted, or; the maximum exercise 
capacity less than 15 m./kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.
			100 percent disability 
rating

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLSO 
(SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).
			60 percent disability 
rating

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLSO 
(SB) 56- to 65-percent predicted.  
			30 percent disability 
rating

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLSO 
(SB) 66- to 80-percent predicated.
			10 percent disability 
rating

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1997); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 6802 
(1997), while the veteran may complain of moderate dyspnea on 
exertion, pulmonary fibrosis or other infiltrates of the 
lungs have not been shown on x-ray films.  Moreover, the 
latest pulmonary function tests only classify the veteran's 
lung restriction as mildly disabling.  

Additionally, although the medical records do show that the 
veteran has undergone steroid treatments, there is no 
indication that these treatments have been high dosage 
treatments for extended periods of time.  Moreover, he has 
not lost weight as a result of his sarcoidosis.  He does 
suffer from hypertension but not congestive heart failure.  
Cor pulmonale has not been clinically diagnosed and his chest 
has been clear to auscultation.  It is, therefore, the 
decision of the Board that the evidence does not indicate 
that the veteran's condition as being underrated via either 
the new or old rating criteria.  Manifestations and symptoms 
indicative of a 60 percent disability rating have not been 
shown by the medical records.  Hence, the veteran's request 
for an increased evaluation for sarcoidosis is denied.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1997) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  Clear and unmistakable error was not committed by the 
agency of original jurisdiction when it issued its May 13, 
1997, rating action, which granted service connection for a 
scar at the right anterior base of the neck and then assigned 
a noncompensable evaluation therefor, and this issue on 
appeal is denied.

2.  Entitlement to an increased evaluation for a scar at the 
right anterior base of the neck is denied.

3.  Entitlement to an increased evaluation for pulmonary 
sarcoidosis is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

